Citation Nr: 0629872	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-21 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate 10-percent ratings for tinnitus 
perceived in each ear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel






INTRODUCTION

The veteran had active duty service from January 1961 to July 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.



FINDING OF FACT

The veteran's service-connected tinnitus is assigned the 
maximum schedular rating of 10 percent.



CONCLUSIONS OF LAW

There is no legal entitlement for separate 10-percent 
evaluations for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See also Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

The veteran contends that he perceives ringing in both ears 
and, as such, separate ratings of 10 percent should be 
assigned for each ear.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Tinnitus 
is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
and if recurrent, is assigned a maximum 10-percent rating.  

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify the existing VA practice of assigning a single 10-
percent evaluation for tinnitus regardless of whether sound 
is perceived as being in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  
In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), however, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) reversed 
the Court's decision and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus.  Consequently, the 
veteran's claim of entitlement to separate ratings for 
tinnitus perceived in each ear is denied as a matter of law.








ORDER

Entitlement to separate 10-percent ratings for each ear for 
tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


